DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 

(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 begins, “A seal assembly configured to seal a portion of a blood pump…”.  Presumably, because the blood pump structure appears only in the claim’s preamble, it is an intended use for the seal assembly.  However, in claim 3, “a housing of the blood pump” is recited in the body of the claim.  
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 6,302,910 to Yamazaki.
Regarding independent claim 1, Yamazaki teaches a seal assembly configured to seal a portion of a blood pump from the blood, the seal assembly comprising: a first seal (bearings 35/36); and a second seal (31), the second seal comprising a lower contact-pressure seal than the first seal (as described at col. 9, ll. 17-27 where rotation of the bearings generates “a layer of sealing liquid… under high pressure”, and at col. 7, ll. 21-42 where seal 31 is described as being under pressure low enough to  allow lubricating liquid to leak past the seal).
Regarding independent claim 10, Yamazaki teaches a blood pump (abstract) comprising an impeller (22) assembly having an impeller disposed within an impeller assembly housing (21, Fig. 2); a 
Regarding independent claim 20, Yamazaki teaches a blood pump (abstract) comprising an impeller (22) assembly having an impeller disposed within an impeller assembly housing (21, Fig. 2); a drive shaft (26) coupled to the impeller and configured to rotate with the impeller (Fig. 2); a motor (comprising stator coil 32 and rotor 33), disposed within a motor housing (5) and configured to drive the drive shaft (Fig. 2); and a seal assembly disposed within the impeller assembly (Fig. 2) the seal assembly comprising a plurality of seals, the plurality of seals comprising: a first seal (bearings 35/36); and a second seal (31), the second seal comprising a lower contact-pressure seal than the first seal (as described at col. 9, ll. 17-27 where rotation of the bearings generates “a layer of sealing liquid… under high pressure”, and at col. 7, ll. 21-42 where seal 31 is described as being under pressure low enough to  allow lubricating liquid to leak past the seal).
Regarding dependent claims 2-9 and 11-19, Yamazaki teaches the seal assembly of claim 1 and blood pump of claim 10 (see above)…
further comprising a volume of lubricant (in sealing liquid chamber 30) disposed between the first seal and the second seal (Fig. 2) (claims 2 and 11),
wherein the seal assembly is configured so that heat created by the second seal is dissipated into the lubricant and/or a housing of the blood pump (col. 10, ll. 48-53) (claims 3 and 12),

wherein the end of the at least a portion of the drive shaft is at least partially rounded (shown as cylindrical in Fig. 3), and the bearing comprises a concave depression defined in a first side of the bearing (the interior of 35a, Fig. 5), wherein the depression is configured to receive the end of the drive shaft (Fig. 2) (claims 5 and 14),
the bearing further comprising a shaft aperture (through 36a) defined therein, extending from the second side of the bearing to the first side of the bearing (Fig. 5), wherein the shaft aperture is configured to receive a portion of the drive shaft (Fig. 2) (claims 6 and 15),
wherein the seal assembly is disposed in an impeller assembly housing (Fig. 2), wherein a drive shaft (25), having a first portion and a second portion, extends between the impeller assembly housing and a motor housing (5, Fig. 2), wherein the first portion is a drive line disposed within a protective tube (surrounding shaft 26 between motor housing 5 and the fluid chamber 30 in Fig. 2), the drive line extending between the motor housing and the impeller assembly housing (Fig. 2), wherein the seal assembly is configured to seal the drive line from the blood (col. 9, ll. 26-27) (claims 9 and 18).


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 7, 8, 16, and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 6,302,910 to Yamazaki in view of US 4,704,121 to Moise.  Yamazaki teaches the seal assembly of claim 4 and blood pump of claim 13 (see above), but fails to teach a biasing feature configured to bias the bearing toward the impeller  (claims 7 and 16), or the biasing feature comprising a spring disposed between the second side of the bearing and a spring retainer, wherein the spring surrounds a portion of the drive shaft (claims 8 and 17).
Moise teaches a blood pump (abstract) wherein a biasing feature (61) configured to bias a bearing (56/58) toward the impeller (50) (claims 7 and 16), and the biasing feature comprising a spring (61) disposed between a second side of the bearing and a spring retainer (57), wherein the spring surrounds a portion of the drive shaft (Fig. 5) (claims 8 and 17).
Moise also teaches that using the spring to bias the shaft keeps bearings 56 and 58 within close tolerances (col. 4, ll. 8-17).   Yamazaki teaches a biasing force in its bearings in the form of the dynamic forces generated during rotation (as described at col. 9, ll. 26-34).  Because both Yamazaki and Moise teach blood pumps with biasing elements acting on their shafts with the result of forcing bearing 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM W. BROWN whose telephone number is (571)270-3372. The examiner can normally be reached Monday-Friday 10:00-6:30 Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ken Bomberg can be reached on (571) 272-4922. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ADAM W BROWN/Examiner, Art Unit 3745     

/KENNETH BOMBERG/Supervisory Patent Examiner, Art Unit 3745